Citation Nr: 0614823	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  00-06 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than August 8, 1996 
for entitlement to service connection for headaches, to 
include whether clear and unmistakable error (CUE) exists in 
a rating decision dated in July 1978 which denied entitlement 
to service connection for headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from April 1967 to April 1969.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO) which granted service connection 
for headaches at 30 percent disabling, with an effective date 
of August 8, 1996.  The veteran indicated his disagreement 
with the effective date assigned.  

The veteran testified before the undersigned Veterans Law 
Judge at a VA Central Office (VACO) hearing which was 
conducted in Washington, D.C. in July 2001.  The transcript 
of the hearing is associated with the veteran's VA claims 
folder.

This case was previously before the Board November 2001, 
March 2004 and August 2005.  At those times, the case was 
remanded for additional evidentiary and procedural 
development, including adjudication of the sub-issue of 
whether CUE exists in the above-referenced July 1978 rating 
decision which denied entitlement to service connection for 
headaches.  After this was accomplished, the case was 
returned to the Board for further appellate proceedings.

Issue not on appeal

In August 2005, the Board denied the veteran's claim of 
entitlement to an increased disability rating for a service-
connected low back disability.  The Board's decision is 
final, and that matter will be addressed no further herein.  
See 38 C.F.R. § 20.1100 (2005).




FINDINGS OF FACT

1.  In a July 1978 rating decision, the RO granted the 
veteran's claim of entitlement to service connection for 
headaches.  The veteran did not appeal.

2.  In July 1981, the RO denied the veteran's attempt to 
reopen his claim for entitlement to service connection for 
headaches.  The veteran did not appeal.

3.  Service connection was ultimately granted for headaches, 
effective August 8, 1996.


CONCLUSIONS OF LAW

1.  The July 1978 and July 1981 RO decisions are final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2005).

2.  The July 1978 RO rating decision does not include clear 
and unmistakable error.  38 C.F.R. § 3.105 (2005). 

3.  The correct effective date of the grant of service 
connection for headaches is August 8, 1996.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400(r) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an effective date earlier than August 
8, 1996 for service connection for headaches. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The VCAA is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  The VCAA is accordingly generally 
applicable to this case.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

As will be explained below, the facts in this case are not in 
dispute.  In Manning v. Principi, 16 Vet. App. 534 (2002), 
citing Livesay v. Principi, 15 Vet. App. 165 (2001), the 
United States Court of Appeals for Veterans Claims (the 
Court) held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive of the matter.  The Board finds that 
such is the case as to the earlier effective date issue here 
on appeal.  Application of pertinent provisions of the law 
and regulations will determine the outcome.  

In this case, as explained below, the outcome hinges on the 
application of the law to evidence which is already in the 
file.  No amount of additional evidentiary development would 
change the outcome of this case; therefore no VCAA notice is 
necessary.  See also Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) and Mason v. Principi, 16 Vet. App. 129, 132 
(2002) [VCAA not applicable "because the law as mandated by 
statute and not the evidence is dispositive of the claim"].   

In addition, general due process considerations have been 
satisfied.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran has been accorded ample 
opportunity to present evidence and argument on this matter.  
As was noted in the Introduction, the veteran presented 
testimony at a hearing before the undersigned Veterans Law 
Judge at a VACO hearing in July 2001.

In short, the Board believes that this issue was properly 
developed for appellate purposes.  Further development would 
be a useless exercise.  Accordingly, the Board will proceed 
to a decision on the merits.

Pertinent law and regulations

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  See 
38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2005).

Applicable law and VA regulations provide that the effective 
date for an award of service connection established on the 
basis of new and material evidence "received after final 
disallowance" or on the basis of a "reopened claim" under 
38 C.F.R. 
§ 3.157, as in this case, shall be the date of receipt of the 
reopened claim or the date entitlement arose, whichever is 
later.   See 38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400(q)(1)(ii) and (r) (2005).

Finality

A decision of the RO becomes final and binding and is not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2005).  Prior final 
decisions may be reopened if new and material evidence is 
received.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2005).   

A final decision may also be subject to revision on the basis 
of CUE, as provided in 38 C.F.R. § 3.105.  See 38 C.F.R. § 
3.104(a) (2005).

CUE

The Court has defined CUE as "an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts."  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 
372 (1991).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination: (1) 
"[E]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was clear and 
unmistakable error must be based on the record and the law 
that existed at the time of the prior adjudication in 
question.  See Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) [quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992)].

Any claim of CUE must be pled with specificity.  See Andre v. 
West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom. 
Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  An 
allegation of CUE must assert more than merely disagreement 
with how the facts of the case were weighed or evaluated. In 
other words, to present a valid claim of CUE the claimant 
cannot simply request that the Board reweigh or reevaluate 
the evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996). 
In order to show that CUE occurred the evidence must show 
that the law was incorrectly applied to the facts as they 
were known at the time and that, had the error not occurred, 
the decision would have been manifestly different.  See 
Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual background

In a July 1978 decision, the RO denied the veteran's claim of 
entitlement to service connection for headaches.  The veteran 
was sent a letter dated July 14, 1978 informing him of that 
decision and of his appellate rights.  The veteran did not 
appeal that decision, and it therefore became final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).  

The veteran submitted a statement in October 1979 which 
referenced headaches.  
In a July 1980 decision concerning an unrelated issue, the 
Board referred the veteran's letter to the RO.  In August 
1980, the RO sent the veteran a letter informing him that in 
order to reopen his previously-denied claim for headaches, he 
would have to provide evidence indicating his headaches were 
incurred in or aggravated by service and have continued since 
the time of his discharge.  The veteran submitted treatment 
records from Woodland Medical Group that were unrelated to 
his claim.  In March 1981, the RO sent the veteran a letter 
indicating that the evidence submitted by the veteran was not 
material to his claim for entitlement to service connection 
for headaches and that no further action could be taken until 
he submitted new and material evidence.

The veteran submitted another statement in April 1981 in 
regards to his headaches.  In June 1981, the RO sent the 
veteran a letter indicating that the evidence submitted by 
the veteran was not material to his claim for entitlement to 
service connection for headaches and that no further action 
could be taken until he submitted new and material evidence.  
The veteran responded by submitting evidence of current 
headaches.  The RO responded by letter dated July 29, 1981 
that this evidence was cumulative of previous evidence of 
record and indicating that he could not reopen his claim 
until evidence of headaches in service was submitted.  The 
veteran did not appeal that decision. 

The veteran filed a claim to reopen his previously-denied 
claim for entitlement to service connection for headaches on 
August 8, 1996.  The claim was denied in an August 1997 
rating decision, which the veteran appealed to the Board.  
The Board granted the veteran's claim for entitlement to 
service connection for headaches in April 1999.  In a June 
1999 rating decision, the RO granted entitlement to service 
connection for headaches, effective August 8, 1996.  As has 
been discussed in the Introduction, the current appeal arises 
from the veteran's disagreement with the effective date 
assigned.

Analysis

In essence, the veteran contends that the effective date of 
service connection should be the date of his original claim 
for service connection for headaches, which was  submitted in 
January 1978.  Although his numerous submissions are hardly 
models of clarity, it appears that he wishes the initial 
unfavorable rating decision, in July 1978, to be voided on 
the basis of alleged CUE.   The Board will therefore 
initially address this matter, which as discussed in the 
Introduction has been adjudicated by the agency of original 
jurisdiction. 
 
The CUE claim

With respect to the claim of clear and unmistakable error 
(CUE) in the July 1978 rating decision which denied service 
connection for headaches, the veteran indicated in a recent 
correspondence dated in January 2006 that it was not his 
intent to raise a CUE claim.  However, numerous previous 
communications submitted by the veteran over the years appear 
to be claims of CUE.  Accordingly, the Board will address 
this matter.

The thrust of the veteran's argument is that the RO lost or 
misplaced pertinent VA medical records pertaining to his 
claim of entitlement to service connection for headaches that 
would have allowed for a grant of his claim.  

The veteran's CUE claim is deficient.  The veteran has not 
identified what records VA purportedly lost.  Nor has he 
explained how such purportedly misplaced records would have 
been outcome determinative. 

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the Court held 
that CUE is one of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  When attempting 
to raise a claim of CUE, a claimant must describe the alleged 
error with some degree of specificity, and, unless it is the 
kind of error, that if true, would be CUE on its face, must 
provide persuasive reasons as to why the result would have 
been manifestly different but for the alleged error.   Fugo 
further held that general, non-specific claims (including 
sweeping allegations of failures to follow the regulations or 
to provide due process), meet the restrictive definition of 
CUE.  Id. at 44.

In short, the veteran has presented vague statements that VA 
lost unspecified evidence which he alleges would have caused 
his claim to be granted in 1978.  Such vague and self-serving 
statements manifestly do not rise to the level of a valid CUE 
claim.  See Fugo.  

Moreover, there is a presumption of regularity under which it 
is presumed that government officials "have properly 
discharged their official duties."  See United States v. 
Chemical Foundation, Inc., 272 U. S. 1, 14-15, 47 S. Ct. 1 
(1926).  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  See Ashley v. Derwinski, 2 Vet. 
App. 307 (1992), [quoting United States v. Chemical 
Foundation, 272 U.S. 1, 14-15 (1926].

While the Ashley case dealt with regularity and procedures at 
the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), 
the Court applied the presumption of regularity to procedures 
at the RO level, such as in the instant case.  The Court 
specifically held that a statement such as the veteran's, 
standing alone, is not sufficient to rebut the presumption of 
regularity in RO operations.  Therefore, the veteran's 
numerous statements that VA outpatient records were lost or 
misplaced by VA cannot rebut the presumption of regularity.  

In short, the veteran has not pled with any degree of 
specificity any error of law or fact that allegedly occurred, 
as required by law.  See Andre v. West, 14 Vet. App. 7, 10 
(2000).  The Board finds, therefore, that the veteran has 
failed to raise a valid claim of CUE.  The July 1978 rating 
decision remains final.

The effective date

In any event, the July 1978 rating decision is not the most 
recent final disallowance of record.  As detailed in the 
factual background above, the most recent unappealed and 
therefore final denial of service connection for headaches 
was in July 1981. 
The record reflects that following the July 1981 RO decision, 
a reopened claim for service connection for headaches was 
received on August 8, 1996.  The RO has established service 
connection from August 8, 1996, based on the veteran's 
correspondence of that date asking to reopen his claim.  See 
38 C.F.R. §§ 3.155,  3.400(r) (2005).

The Board's inquiry is thus limited by operation of law to 
identifying whether a request to reopen the previously-denied 
claim of entitlement to service connection for headaches was 
filed after July 29, 1981, the date of the last final RO 
decision as to the issue of the veteran's entitlement to 
service connection for headaches, but before the current 
effective date of the award in question, August 8, 1996.  
See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) 
[the Board must look at all communications that can be 
interpreted as a claim, formal or informal, for VA benefits].  

After a careful review of the record, the Board has not 
identified any communication or medical report which could be 
reasonably interpreted as a claim to reopen prior to the 
August 8, 1996 informal claim.  In fact, the only 
correspondence in this time period from the veteran concerns 
unrelated issues of apportionment and service connection for 
a skin rash due to Agent Orange exposure.  This 
correspondence cannot be by any stretch of the imagination be 
construed as an attempt to reopen his previously denied claim 
of entitlement to service connection for headaches.  The 
veteran himself has not identified any earlier filed claim to 
reopen.

Therefore, the earliest effective date available by law is 
August 8, 1996, which is in fact the date the RO determined 
the veteran filed a claim to reopen his previously denied 
claim of service connection for headaches.

To some extent, the veteran appears to be raising an argument 
couched in equity, in that he contends that it is unfair to 
deny an earlier effective date for the grant of service 
connection for headaches since he complained consistently of 
symptoms of the disability since he left service.  However, 
the Board is bound by the law and is without authority to 
grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 
503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  The Board has decided this case based on its 
application of this law to the pertinent facts.

In summary, based upon a complete review of the evidence on 
file, and for reasons and bases expressed above, the Board 
finds that the currently assigned effective date of August 8, 
1996 is the earliest effective date assignable for service 
connection for headaches as a matter of law.  See 38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2005); see also 
Sabonis v. Brown, 6 Vet. App. 426 (1994).
The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to an effective date earlier than August 8, 1996 
for the award of service connection for headaches is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


